DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.
Specification
The amendment to the specification, filed 1/31/22, has been entered.

Drawings
The amendment to the drawing, filed 1/31/22, has been entered.

 Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: the amendment and applicant’s remarks, filed 1/31/22, have been considered and found persuasive.  Applicant’s remarks, in pages 9-13 of the response, that Reinhardt and Ogata fail to describe that the cleaning chamber, etching chamber, oxidizing chamber are separated by the first air knife, second air knife, first baffle and second baffle as cited in claim 6 have been found persuasive.  In particular, the secondary prior art Ogata’s air knife 14 is not disposed in between and separating the chambers but it is disposed over and under a substrate transportation roller. Therefore, the applied prior arts fail to teach the limitations of “a chamber for cleaning hydrofluoric acid, separated from the hydrofluoric acid etching chamber by the first air knife and the first baffle, and provided with an inlet connected with the outlet of the hydrofluoric acid etching chamber and an outlet, wherein the chamber for cleaning hydrofluoric acid is configured to clean the hydrofluoric acid on the surface, subjected to etching, of the film with a cleaning solution, and the outlet of the hydrofluoric acid etching chamber and the inlet of the chamber for cleaning hydrofluoric acid are formed between the first air knife and the first baffle; an ozone oxidizing chamber, separated from the chamber for cleaning hydrofluoric acid by the second air knife and the second baffle, and provided with an inlet connected with the outlet of the chamber for cleaning hydrofluoric acid and an outlet, wherein the ozone oxidizing chamber is configured to oxidize the surface, subjected to cleaning, of the film with ozone water to form an oxide layer on the surface of the film, and the outlet of the chamber for cleaning hydrofluoric acid and the inlet of the ozone oxidizing chamber are formed between the second air knife and the second baffle; wherein the bearing pedestal, penetrating through the hydrofluoric acid etching chamber, the outlet of the hydrofluoric acid etching chamber, the inlet of the chamber for cleaning hydrofluoric acid, the chamber for cleaning hydrofluoric acid, the outlet of the chamber for cleaning hydrofluoric acid, the inlet of the ozone oxidizing chamber, and the ozone oxidizing chamber.”
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



6/24/2022